Case 2:18-bk-13697-SK   Doc 53 Filed 10/24/18 Entered 10/24/18 16:44:23   Desc
                         Main Document     Page 1 of 4
Case 2:18-bk-13697-SK   Doc 53 Filed 10/24/18 Entered 10/24/18 16:44:23   Desc
                         Main Document     Page 2 of 4
Case 2:18-bk-13697-SK   Doc 53 Filed 10/24/18 Entered 10/24/18 16:44:23   Desc
                         Main Document     Page 3 of 4
Case 2:18-bk-13697-SK   Doc 53 Filed 10/24/18 Entered 10/24/18 16:44:23   Desc
                         Main Document     Page 4 of 4
